DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, US Code not included in this office action can be found in a prior office action 

Status of Rejections 

Claims 1-6, 8, 12-18, 21, 22, 27, 28, 34-45, 47-52, 54, 56-59, 63, 64, 66-68, 73, 74, 76, and 77 are pending. Claims 1-6, 8, 12-18, and 34-39 are withdrawn. Claims 7, 9-11, 19, 20, 23-26, 29-33, 46, 53, 55, 60-62, 65, 69-72, and 75 are cancelled. New claims 76 and 77 and amendments to claims 21 and 66 filed on 05/28/2021 are acknowledged. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21, 22, 27, 28, 39-45, 47-52, 54, 56-59, 63, 64, 66-68, 73, and 74 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement commensurate with the scope of the claims.

Regarding claims 21 and 66, the specification, while being enabling for producing carbon nano-materials by keeping the temperature in the electrolyzer in the temperature range of 600 to 950 oC, does not reasonably provide enablement for all temperatures

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:  
(A) The breadth of the claims;  
(B) The nature of the invention;  
(C) The state of the prior art;  
(D) The level of one of ordinary skill;  
(E) The level of predictability in the art;  
(F) The amount of direction provided by the inventor;  
(G) The existence of working examples; and  
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)

 The broadest reasonable interpretation of independent claims 21 and 66 covers performing the electrolysis at any temperature above the melting point of a carbonate electrolyte. The specification teaches that carbon nano-fiber formation occurs at 730 °C (see paragraph 0054)   750 °C (see paragraph 0050) and at 800 °C (see paragraph 0051), The specification further oC, only carbon monoxide, but no carbon is formed (see paragraph 0052). Further, the applicants state in the paragraph spanning pages 4 and 5 of their communication dated 12/13/2020 that a transition from [other carbon structures] to nanomaterial carbon morphology was observed to occur at about 600 °C. 

Taking the above factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the inventions recited in claims 21 and 66. The claims appear to be enabled a temperature range of 600 – 950 °C, but do not appear to be enabled for all temperature ranges.

Claims 22, 27, 28, 39-45, 47-52, 54, 56-59, 63, 64, 67, 68, 73, and 74 are rejected, because they also depend from one of the rejected claim 21 and 66. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 27, 28, 39, 42-45, 47-49, 52, 54, 56, 58, 63, and 66-68 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al, “Synthesis of Nanostructured Carbon Material by Electroreduction in Fused Alkali Carbonates,” Chemistry Letters, 2001 (hereinafter called Kaplan), in view of Elgammal et al, US patent application publication no. 2014/0202874 (hereinafter called Elgammal), and Licht, “Efficient Solar-Driven Synthesis, Carbon Capture, and Desalinization, STEP: Solar Thermal Electrochemical Production of Fuels, Metals, Bleach,” Adv. Mater. 2011, 23, 5592-5612 (hereinafter called Licht).

Regarding claims 21, 27, 28, 39, and 54, Kaplan discloses a method of producing nano-structured carbon (reads on carbon nano-materials) (see Title and Abstract), the method comprising: inserting an anode and a cathode into an electrolyte comprising a molten eutectic mixture of 43.5 mol % of Li2C03, 31.5 mol % of Na2C03 and 25 mol % of K2C03 (see the paragraph spanning columns 1 and 2 of page 714); and providing a nickel cathode (reads on a transition metal nucleating agent) in the molten carbonate (see the paragraph spanning columns 1 and 2 of page 714); and generating an electrolysis reaction between the anode and the cathode to produce oxygen and carbon rd paragraph in 2nd column on page 714). Since Kaplan uses a nickel cathode (see 1st paragraph in column 2 on page 714), it would inherently have nickel nucleation sites. Kaplan further discloses that amorphous carbon and graphite are produced along with nanofibers in Kaplan’s process, but explicitly suggests controlling electrolysis conditions for promoting deposition of nanostructured carbon (see 3rd paragraph in column 2 on page 715). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Kaplan by performing routine experimentation to determine suitable values for electrolysis parameters like temperature, etc. to promote deposition of nanostructured carbon.

Kaplan does not disclose injecting carbon dioxide into the electrolyte, wherein the carbon dioxide is supplied from a fossil fuel combustion chamber, and utilizing sunlight to heat a combined heating and electrolysis chamber.

Elgammal teaches injecting carbon dioxide into the electrolyte so that the carbon dioxide reacts with metal oxide or with oxide anion in the electrolyte to form carbonate anions in the electrolyte, and these carbonate anions, and any carbonate anions are reduced at the cathode to form carbon (see Fig. 1 and paragraph 0041), thus allowing use of an exhaust gas generated at a power plant or other location where fossil fuels are combusted (see paragraph 0054).

Licht teaches that at least a part of the carbon dioxide is supplied from a fossil fuel combustion chamber (see page 5609, 3rd paragraph), and that sunlight (a source of renewable energy) is utilized to heat a combined heating and electrolysis chamber containing carbonate material (see scheme 2 on page 5594 and the paragraph spanning st and 2nd columns on page 5594). Licht further teaches the step of combusting a fossil fuel in the fossil fuel combustion chamber, such that carbon dioxide is generated and supplied to the combined heating and electrolysis chamber (see page 5609, 1st column, 3rd paragraph; and the description of Fig. 2 below the Fig.).  Licht further teaches that an advantage of such an arrangement is to reduce anthropogenic carbon dioxide emissions (see page 5609, 3rd paragraph), and that the full spectrum of sunlight can be used, capturing more solar energy (see the 2nd paragraph in column 1 of page 5594).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Kaplan by injecting carbon dioxide supplied from an exhaust conduit of a fossil fuel combustion chamber into the electrolyte as taught by Elgammal, and utilizing sunlight to heat a combined heating and electrolysis chamber as taught by Licht. The person with ordinary skill in the art would have been motivated to make this modification, because Elgammal teaches that the modification allows using waste carbon dioxide (see paragraph 0054), and Licht teaches that utilizing sunlight to heat a combined heating and electrolysis chamber allows the full spectrum of sunlight to be used, capturing more solar energy (see the 2nd paragraph in column 1 of page 5594).

Regarding claim 42, Kaplan further discloses that the cathode comprises nickel (see 1st paragraph in column 2 on page 714).

Regarding claim 43, Kaplan further discloses that the anode comprises carbon (see 1st paragraph in column 2 on page 714).

st paragraph in column 2 on page 714).

Regarding claim 45, Kaplan further discloses that the carbon nano-material is a carbon nano-fiber or a carbon nano-tube (see 2nd paragraph in column 1 on page 714; and 3rd paragraph in column 2 on page 715).

Regarding claim 47, Kaplan further discloses that when a current is applied between the anode and the cathode, the carbonate material is electrolyzed into oxygen and carbon nano-materials (see the reaction below 3rd paragraph in 2nd column on page 714). However, the above-modified method does not explicitly teach supplying carbon dioxide to the combined heating and electrolysis chamber via the exhaust conduit.

Elgammal teaches supplying carbon dioxide to the combined heating and electrolysis chamber via an exhaust conduit (see paragraph 0054).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method with a reasonable expectation of success and with predictable results by supplying carbon dioxide to the combined heating and electrolysis chamber via a flue gas exhaust conduit as taught by Elgammal. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that the advantage of the modification would be that recovery of the thermal energy contained in the flue exhaust gas.

rd paragraph in column 2 on page 714).

Regarding claim 49, Elgammal further discloses providing carbon dioxide in the form of flue gas that has 60 % by volume carbon dioxide (reads on as much as 15% by volume carbon dioxide) (see paragraph 0055).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method with a reasonable expectation of success and with predictable results by adding the step of providing carbon dioxide in the form of flue gas that has 60 % by volume carbon dioxide as taught by Elgammal. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that the advantage of the modification would be recovery of carbon dioxide contained in the flue exhaust gas.

Regarding claim 52, Kaplan further discloses collecting the carbon nano-materials from the electrolysis chamber after step (d) (see 1st paragraph in 2nd column on page 714). 

Licht discloses use of combined heating and electrolysis chamber (see page 5609, 1st column, 3rd paragraph; and the description of Fig. 2 below the Fig.).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to combine the teachings Kaplan and Licht with a 

Regarding claims 56 and 58, since Kaplan uses a nickel cathode (see 1st paragraph in column 2 on page 714), it would inherently act as a nickel nucleation agent.

Regarding claim 63, Elgammal discloses that carbon dioxide chemically reacts to form carbonate (see paragraph 0076), followed by electrochemical reduction of the carbonate to oxide at the cathode (see paragraph 0044).  

Regarding claim 66 and 68, Kaplan discloses a method of producing nano-structured carbon (reads on carbon nano-materials) (see Title and Abstract), the method comprising: having electrolysis chamber containing an anode, a nickel cathode (reads on a transition metal nucleating agent) and an electrolyte consisting of a molten eutectic mixture of 43.5 mol% of Li2C03, 31.5 mol% of Na2C03 and 25 mol% of K2C03 (see the paragraph spanning columns 1 and 2 of page 714); and generating an electrolysis reaction between the anode and the cathode to produce oxygen and carbon products (see 3rd paragraph in 2nd column on page 714). Since Kaplan uses a nickel cathode (see 1st paragraph in column 2 on page 714), it would inherently have nickel nucleation sites. Kaplan further discloses that although amorphous carbon and graphite are produced along with nanofibers in Kaplan’s process, but explicitly suggests controlling electrolysis conditions for promoting deposition of nanostructured carbon (see 3rd paragraph in column 2 on page 715). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Kaplan by performing routine experimentation to determining suitable values 

Kaplan does not disclose injecting carbon dioxide into the electrolyte, wherein the carbon dioxide is supplied from a fossil fuel combustion chamber, and heating a combined heating and electrolysis chamber.

Elgammal teaches injecting carbon dioxide into the electrolyte so that the carbon dioxide will reduced at the cathode to form carbon (see Fig. 2A and paragraph 0082), thus allowing use of an exhaust gas generated at a power plant or other location where fossil fuels are combusted (see paragraph 0054).

Licht teaches that at least a part of the carbon dioxide is supplied from a fossil fuel combustion chamber (see page 5609, 3rd paragraph), and that sunlight (a source of renewable energy) is utilized to heat a combined heating and electrolysis chamber containing carbonate material (see scheme 2 on page 5594 and the paragraph spanning 1st and 2nd columns on page 5594). Licht further teaches the step of combusting a fossil fuel in the fossil fuel combustion chamber, such that carbon dioxide is generated and supplied to the combined heating and electrolysis chamber (see page 5609, 1st column, 3rd paragraph; and the description of Fig. 2 below the Fig.).  Licht further teaches that an advantage of such an arrangement is to reduce anthropogenic carbon dioxide emissions (see page 5609, 3rd paragraph), and that the full spectrum of sunlight can be used, capturing more solar energy (see the 2nd paragraph in column 1 of page 5594).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Kaplan by injecting nd paragraph in column 1 of page 5594).

Regarding claim 67, Licht discloses that the electrolysis chamber comprises a heat source for example, solar cells, to heat the electrolysis cell (see the paragraph spanning the 1st and 2nd columns of page 5594). The heat from the heat source would contribute towards melting the carbonate material. Licht further teaches that kinetics improve and endothermic thermodynamic potentials decrease with increasing temperature (see page 5594, 1st column, 2nd paragraph).  

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by having the electrolysis chamber comprises a heat source, for example, solar cells, to heat the electrolysis cell as taught by Licht. The person with ordinary skill in the art would have been motivated to make this modification, because Licht teaches that kinetics improve and endothermic thermodynamic potentials decrease with increasing temperature (see page 5594, 1st column, 2nd paragraph).  

. 

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al, “Synthesis of Nanostructured Carbon Material by Electroreduction in Fused Alkali Carbonates,” Chemistry Letters, 2001 (hereinafter called Kaplan), in view of Elgammal et al, US patent application publication no. 2014/0202874 (hereinafter called Elgammal), and Licht, “Efficient Solar-Driven Synthesis, Carbon Capture, and Desalinization, STEP: Solar Thermal Electrochemical Production of Fuels, Metals, Bleach,” Adv. Mater. 2011, 23, 5592-5612 (hereinafter called Licht), as shown for claim 21 above, and further in view of Miyauchi et al, US patent no. 5,232,793.

Kaplan in view of Elgammal and Licht does not explicitly teach that the fossil fuel combustion chamber is a coal combustion chamber.

Miyauchi teaches that coal is a commonly used fossil fuel in fossil fuel combustion chambers (see column 1, lines 8-13). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the method taught by Kaplan in view of Elgammal and Licht by having the fossil fuel combustion chamber be a coal combustion chamber as taught by Miyauchi. The selection of a known material based on its suitability for its intended use supported a prima facie Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).

Claims 41, 50, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al, “Synthesis of Nanostructured Carbon Material by Electroreduction in Fused Alkali Carbonates,” Chemistry Letters, 2001 (hereinafter called Kaplan), in view of Elgammal et al, US patent application publication no. 2014/0202874 (hereinafter called Elgammal), and Licht, “Efficient Solar-Driven Synthesis, Carbon Capture, and Desalinization, STEP: Solar Thermal Electrochemical Production of Fuels, Metals, Bleach,” Adv. Mater. 2011, 23, 5592-5612 (hereinafter called Licht), as shown for claim 21 above, and further in view of Kobayashi et al, US patent no. 6,253,578.

Kaplan in view of Elgammal and Licht does not explicitly teach that the oxygen is mixed with atmospheric air in the inlet before being circulated to the fossil fuel combustion chamber.

Kobayashi teaches use of oxy-fuel burners in which the oxidant is provided in the form of enriched air having an oxygen concentration which exceeds that of air, with higher oxygen concentrations being preferred (see column 3, lines 15-20). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the method taught by Kaplan in view of Elgammal and Licht by mixing oxygen with atmospheric air in the inlet before being circulated to the fossil fuel combustion chamber as taught by Kobayashi. The person with ordinary skill in the art would have been motivated to make .

Claims 64 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al, “Synthesis of Nanostructured Carbon Material by Electroreduction in Fused Alkali Carbonates,” Chemistry Letters, 2001 (hereinafter called Kaplan), in view of Elgammal et al, US patent application publication no. 2014/0202874 (hereinafter called Elgammal), and Licht, “Efficient Solar-Driven Synthesis, Carbon Capture, and Desalinization, STEP: Solar Thermal Electrochemical Production of Fuels, Metals, Bleach,” Adv. Mater. 2011, 23, 5592-5612 (hereinafter called Licht), as shown for claim 21 above, and further in view of international patent application publication no. WO 2007/046713 (hereinafter called Rosenkilde).

Regarding claim 64, as shown above, Kaplan discloses providing a nickel cathode (see the paragraph spanning columns 1 and 2 of page 714), thus teaching that the transition metal nucleating agent is nickel. However, Kaplan in view of Elgammal and Licht does not explicitly teach that the electrolysis reaction is performed at a current density of between about 5 and about 1000 mA/cm2.

Rosenkilde teaches that the electrolysis reaction is performed at a current density of between 4000 and 6100 A/M2 (same as between 400 and 600 mA/cm2) (see page 4, last paragraph), thus overlapping the claimed range of between about 5 and about 1000 mA/cm2.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Kaplan in view of Elgammal and prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).

Regarding claim 74, as shown above, Kaplan discloses providing a nickel cathode (see the paragraph spanning columns 1 and 2 of page 714), thus teaching that the transition metal nucleating agent is nickel. However, Kaplan in view of Elgammal and Licht does not explicitly teach that the electrolysis reaction is performed at a current density of between about 5 and about 100 mA/cm2.

Rosenkilde teaches that the electrolysis reaction is performed at a current density of between 4000 and 6100 A/M2 (same as between 400 and 600 mA/cm2) (see page 4, last paragraph), thus teaching that current density is a result-effective variable.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Kaplan in view of Elgammal and Licht by determining by routine experimentation suitable values of current density around the range taught by Rosenkilde. Generally, modification of a result-effective variable like concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such modification is critical, i.e.,  the claimed ranges produce new and unexpected results which are different in kind and not merely in degree from results of prior art. The applicant has the burden of proving such criticality. See MPEP 2144.05 II. (B). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 (II)(A)).	

Response to Arguments 

Applicant assertions are shown in italics below.  

Regarding the rejection of claims 21 and 66 under 35 USC 112 (a) for lack of enablement, Applicants argue on page 11, 4th paragraph, of their communication that the temperature range of 600 to 950 degrees C is not necessary for production of the carbon nanomaterials. The temperature range depends on the particular parameters used, such as the selection of the electrolyte, and can be determined by one of ordinary skill in the art without undue experimentation. Applicants' arguments are not persuasive, because no evidence has been provided for this assertion. In fact the evidence on record shows that a transition from [other carbon structures] to nanomaterial carbon morphology was observed to occur at about 600 °C (see the paragraph spanning pages 4 and 5 of the applicants’ communication dated 12/13/2020). See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997). Attorney argument is not evidence. In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974); see also Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 595 (Fed. Cir. 1997) (“Counsel’s argument cannot take the place of evidence lacking in the record.”). Nor can such argument take the place of evidence lacking in the record. Meitznerv. Mindick, 549 F.2d 775, 782 (CCPA 1977).

Regarding the rejection of claims 21 and 66 under 35 USC 112 (a) for lack of enablement, Applicants further argue on page 12, 1st paragraph, of their communication that paragraph 50 further states (emphasis added) that "carbonate is readily split to carbon approaching 100% coulombic efficiency at molten carbonate temperatures of 750 C. and below." Applicants' arguments are not persuasive, because the issue is not formation of carbon, but formation of carbon nano-materials. The evidence on record shows that a transition from [other carbon structures] to nanomaterial carbon morphology was observed to occur at about 600 °C (see the paragraph spanning pages 4 and 5 of the applicants’ communication dated 12/13/2020).

Regarding the rejection of claims 21 and 66 under 35 USC 112 (a) for lack of enablement, Applicants further argue on page 12, 2nd paragraph, of their communication that the teaching in paragraph 52 of US 2019/0039040 that the electrolysis product shifts to a mixture of carbon and carbon monoxide at higher electrolysis temperatures and becomes pure CO at temperatures of 950 C refers to the particular electrolyte used. Applicants' arguments are not persuasive, because no evidence has been provided for this assertion. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997). Attorney argument is not evidence. In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974); see also Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 595 (Fed. Cir. 1997) (“Counsel’s argument cannot take the place of evidence lacking in the record.”). Nor can such argument take the place of evidence lacking in the record. Meitznerv. Mindick, 549 F.2d 775, 782 (CCPA 1977).
	
Regarding the rejection of claims 21 and 66 under 35 USC 112 (a) for lack of enablement, Applicants further argue on page 12, 3rd paragraph, of their communication that the Applicant's argument at pages 4-5 of the December 13, 2020 response that a minimum of 600 C is necessary for the carbon nanomaterials to be produced refers to the experimental condition in Kaplan which used a lithium, sodium, potassium (Li-Na-K) carbonate eutectic electrolyte, and nowhere was it suggested that 600 C was the minimum temperature under all conditions, including for all electrolytes. Applicants' arguments are not persuasive, because the lower 

Regarding the rejection of claims 21 and 66 under 35 USC 112 (a) for lack of enablement, Applicants further argue on page 12, 4th paragraph, of their communication that the CO2 referenced in paragraph 80 of US 2019/0039040 is at room temperature. Applicants' arguments are not persuasive, because the pertinent temperature at which the reduction of carbonate to carbon occurs is not the temperature of the carbon dioxide before it is injected into the electrolyte, but the temperature of the electrolyte.

Regarding the 35 USC 103 rejection over Kaplan, Applicants assert on page 14, 1st paragraph, of their communication that Kaplan only "believes" there is a "possibility" of designing micro- and nano-structure carbon materials by controlling electrolysis conditions and washing treatments, and such a statement does not provide a person of ordinary skill in the art a reasonable expectation of success for producing carbon nanomaterials. Applicants' arguments are not persuasive, because the title of Kaplan is “Synthesis of Nanostructured Carbon Material by Electroreduction in Fused Alkali Carbonates,” and the entire article is devoted to synthesis of Nanostructured Carbon Material. This would have suggested to one of ordinary skill in the art reasonable expectation of success, and not mere “possibility.”

Regarding the 35 USC 103 rejection over Kaplan, Applicants further assert on page 14, 2nd to 4th paragraphs, of their communication that the carbon nano-fiber of Kaplan is observed only at impurity levels, rather than as a product. Applicants' arguments are not persuasive, because Kaplan explicitly suggests controlling electrolysis conditions for promoting deposition of rd paragraph in column 2 on page 715). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Kaplan by performing routine experimentation to determine suitable values for electrolysis parameters like temperature, etc. to promote deposition of nanostructured carbon.

Regarding the 35 USC 103 rejection over Kaplan, Applicants further assert on page 15, 3rd paragraph, of their communication that no evidence has been provided that the Kaplan process will necessarily produce nickel nucleation sites at the cathode. Applicants' arguments are not persuasive, because the formation of carbon nano-materials in Kaplan shows presence of nucleation sites at the nickel cathode.

Regarding the 35 USC 103 rejection over Kaplan, Applicants further assert on page 16, 5th paragraph of their communication that in direct contrast to the Elgammal process, carbon dioxide is not reduced at the cathode to form carbon in the presently claimed process. Applicants' arguments are not persuasive, because Elgammal also teaches reduction of carbonate to carbon (see Fig. 1 and paragraph 0041).

Regarding the 35 USC 103 rejection over Kaplan, Applicants further assert on page 16, 6th paragraph of their communication that Elgammal is focused on the production of graphitic material, and not carbon. Applicants' arguments are not persuasive, because Elgammal is cited for its teaching that the carbon dioxide reacts with metal oxide or with oxide anion in the electrolyte to form carbonate anions in the electrolyte (see Fig. 1 and paragraph 0041).

Regarding the 35 USC 103 rejection over Kaplan, Applicants further assert on page 17, 1st and 2nd paragraph of their communication that Elgammal requires a morphological template on the cathode to "promote a desired level of crystallinity." Applicants' arguments are not persuasive, because Elgammal is cited for its teaching that the carbon dioxide reacts with metal oxide or with oxide anion in the electrolyte to form carbonate anions in the electrolyte (see Fig. 1 and paragraph 0041).

Regarding the 35 USC 103 rejection over Kaplan, Applicants further assert on page 19, 1st and 2nd paragraph of their communication that the claimed electrolyte excludes halogenide electrolytes, such as those disclosed in Rosenkilde and therefore a person of ordinary skill in the art would have had no motivation to combine the disparate teachings of Rosenkilde with those of Kaplan, Elgammal and Licht. Applicants' arguments are not persuasive, because Rosenkilde teaches that current density is a result-effective variable (see page 4, last paragraph). One of ordinary skill in the art would have recognized that current density would be a result-effective variable even if the electrolyte comprises carbonate instead of chloride ions.

Claims 76 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al, “Synthesis of Nanostructured Carbon Material by Electroreduction in Fused Alkali Carbonates,” Chemistry Letters, 2001 (hereinafter called Kaplan), in view of Elgammal et al, US patent application publication no. 2014/0202874 (hereinafter called Elgammal), and Licht, “Efficient Solar-Driven Synthesis, Carbon Capture, and Desalinization, STEP: Solar Thermal Electrochemical Production of Fuels, Metals, Bleach,” Adv. Mater. 2011, 23, 5592-5612 (hereinafter called Licht), as shown for claims 21 and 66 above, and further in view of Tang et al, “Effects of Applied Voltage and Temperature on the Electrochemical Production Of Carbon Powders From CO2 in Molten Salt with an Inert Anode,” Electrochimica Acta 114 (2013) 567– 573.



Tang performs electrolysis between about 450 and 650 C, thus overlapping the claimed range of 600 C to 950 C. Tang further teaches that the temperature has a remarkable influence on the morphology and on the size of carbon products. For example, Tang teaches that very rich morphologies of carbon, including nanoparticles, nano-sheets and flakes, nano-wires and heart-like nanostructured cage were observed, depending on the electrolysis conditions (see page 571, 1st column), thus teaching that electrolysis temperature is a result-effective variable for formation of carbon nano-materials.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Kaplan in view of Elgammal and Licht by determining the electrolysis temperature by routine experimentation based on the teachings of Tang. Generally, modification of a result-effective variable like concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such modification is critical, i.e.,  the claimed ranges produce new and unexpected results which are different in kind and not merely in degree from results of prior art. The applicant has the burden of proving such criticality. See MPEP 2144.05 II. (B).. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 (II)(A)). 
Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUL JAIN whose telephone number is (571) 270-1915. The examiner can normally be reached on M-F 10 AM to 7 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan A. Van can be reached on 571 -272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795